Citation Nr: 1015930	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-06 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder 
strain, claimed as left shoulder arthritis.

2.  Entitlement to service connection for bilateral knee 
strain, claimed as bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
arthritis of the left shoulder and a bilateral knee 
condition.

The Veteran was scheduled to appear before the Board at the 
RO in St. Petersburg, Florida on March 6, 2008.  However, the 
Veteran did not report to the hearing, and has not provided 
an explanation for her absence.  As such, the Veteran's 
request for a hearing is deemed withdrawn.  See 38 C.F.R. § 
20.703 (2009). 


FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
Veteran's left shoulder strain is unrelated to her period of 
service, or to any aspect thereof.

2.  The probative evidence of record indicates that the 
Veteran's bilateral knee strain is unrelated to her period of 
service, or to any aspect thereof.


CONCLUSIONS OF LAW

1.  Left shoulder strain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

2.  Bilateral knee strain was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

The Veteran was notified in a VCAA letter dated in November 
2005, before the initial adjudication of the claims, of the 
evidence not of record that was necessary to substantiate the 
claims.  She was told that she needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide her claims.  She was informed that VA would 
attempt to review her claims and determine what additional 
information was needed to process her claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

A March 2006 VCAA letter also informed the Veteran as to the 
appropriate disability ratings or effective dates to be 
assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claims of 
entitlement to service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned, or the timeliness of the notice thereof, are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's available service treatment records and all 
identified, authorized, and available post-service treatment 
records relevant to the issues on appeal have been requested 
or obtained.  Also, the Veteran was afforded a VA examination 
in February 2006, and opinions as to her claims were 
obtained.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  However, in this case, the Veteran's left shoulder 
strain and bilateral strain have not been diagnosed as 
arthritis.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Where a combat wartime veteran alleges he or she suffers 
disability due to an injury incurred during combat service, 
38 U.S.C.A. § 1154(b) must be considered.  38 U.S.C.A. § 
1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  The Veteran in the present 
case served during peacetime and wartime; however, the record 
does not show that she was ever engaged in combat, nor she 
does so assert.  Thus, 38 U.S.C.A.      § 1154(b) does not 
apply. 

The record before the Board contains a number of post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.) 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The first requirement for service connection has been met.  
There is no dispute that the Veteran has disabilities as to 
her left shoulder and bilateral knees.  On VA examination in 
February 2006, the Veteran was diagnosed with left shoulder 
strain and bilateral knee strain.  The Board notes here that 
in her September 2005 claim, the Veteran asserted that she 
had arthritis of the left shoulder and bilateral knees.  
There is, however, no clinical evidence of such in the claims 
file. 

The first question in this case arises from the second 
element, evidence of disease or injury in service, the Board 
finds that the most probative evidence of record indicates 
that there is no such evidence of disease or injury of the 
left shoulder or bilateral knees during service.

In this case, the Veteran reported to the VA examiner in 
February 2006 that she thought her left shoulder strain was 
related to lifting patients during service.  In regard to the 
bilateral knee disorder claim, it is significant that she has 
not asserted that she how her bilateral knee disease or 
injury is related to service, including any particular 
incident.  

A review of the Veteran's service treatment records 
demonstrates that she underwent physical examination on no 
less than 19 occasions.  Reports of Physical Examination 
dated in January 1956, August 1957, November 1959, August 
1960, March 1961, April 1962, March 1963, February 1964, 
December 1965, May 1966, March 1967, March 1968, November 
1968, February 1969, December 1970, November 1972, and March 
1975, contain notes regarding a number of physical conditions 
but are silent for any complaints, treatment, or diagnoses of 
a left shoulder or bilateral knee condition.  Reports of 
Medical History dated in August 1960, March 1961, April 1962, 
February 1964, and November 1968, completed by the Veteran 
indicate that she specifically denied any shoulder or knee 
conditions.  

Report of Physical Examination dated in July 1975 and 
conducted for the purpose of retirement from service is 
silent for any complaints, treatment, or diagnoses of a left 
shoulder or bilateral knee condition.  

There is no evidence of a left shoulder or bilateral knee 
disease or injury, or a combination of manifestations 
sufficient to identify such, during service.  Thus, there is 
no evidence of a chronic disability during service and 
evidence of continuity of symptoms after discharge is 
required to support the claims.  38 C.F.R. § 3.303(b).

During private treatment in October 1984, the Veteran 
complained of service-connected arthritis and reported that 
she experienced, since December 1975, decreased range of 
motion and increased pain in a number of her joints, 
including her shoulders and knees.  The Veteran was not 
diagnosed with any condition related to her left shoulder or 
bilateral knees, including arthritis.  The Board notes that 
the Veteran underwent VA examination in June 1976, less than 
one year after her reported onset of left shoulder and 
bilateral knee pain, and report of such is silent for any 
complaint or diagnoses related to the left shoulder or 
bilateral knees. 

The Veteran's private and VA treatment records indicate that 
she has received significant treatment for her service-
connected lumbar and thoracic spine conditions, and her 
service-connected arthritis of the bilateral hands and 
elbows, as well as her non-service-connected multiple 
sclerosis, scoliosis, and degenerative disease of the 
cervical spine.  

While the Veteran reported, during instances of treatment for 
the above-referenced conditions, difficulties with mobility, 
including her knees, she was not diagnosed with a bilateral 
knee condition.

Private treatment records dated in December 2001 and August 
2002 indicate that the Veteran was diagnosed with 
coracoacromial arch impingement of the left shoulder and a 
partial full thickness tear of the distal supraspinatus 
tendon, respectively.  

To the extent that the Veteran claims continuity of 
symptomatology since service, the Board notes that her 
contentions are contradicted by the absence of treatment 
records for many years.  This absence of documented 
complaints weighs against the claim.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The Board has 
noted that a Veteran's claim of continuity of symptomatology 
may not be rejected based solely on the absence of 
corroborating medical evidence.  See Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed Cir. 2006).  Nevertheless, the Court in 
Buchanan stated that the lack of contemporaneous records may 
be a fact that the Board can consider and weigh against a 
veteran's lay evidence.  See Buchanan, supra, at 1336-1337.  
In this case, there is no evidence of  complaint or objective 
abnormality as to the Veteran's left shoulder or bilateral 
knees on no less than 19 physical examinations in service, no 
evidence of complaint or objective abnormalities as to the 
same during a post-service VA examination in June 1976, no 
evidence showing complaints pertaining to the left shoulder 
or bilateral knees until approximately 9 years after service, 
and the Veteran's report during her February 2006 VA 
examination that the onset of her left shoulder and bilateral 
knee pain was in the 1990's, as opposed to December 1975.  
The Board is of the opinion that in light of the above the 
history of continuity since service is not credible and is 
thus afforded little probative value.  

As to the third requirement of service connection, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disabilities, the Board finds that the 
most probative evidence of record indicates that there is no 
such nexus.
 
On VA examination in February 2006, the Veteran reported that 
she was not sure of the relationship between her bilateral 
knee condition and her period of service, or any service-
connected condition.  The Veteran reported that her bilateral 
knee condition began in the 1990's.  The examiner noted that 
x-ray examination of the Veteran's right knee revealed a 
small ossification at the anterior aspect of the joint.  The 
examiner noted that after consultation with another examiner, 
such ossification may be considered insignificant.  
Subsequent to physical examination of the Veteran's bilateral 
knees, she was diagnosed with bilateral knee strain.

As to the Veteran's left shoulder, the Board notes that on VA 
examination in February 2006, the Veteran reported that her 
left shoulder pain is due to lifting patients during service.  
The Veteran reported that her left shoulder pain began in the 
1990's.  The examiner did not diagnose the Veteran with an 
impingement or tear of the left shoulder.  X-ray examination 
revealed a left shoulder within normal limits. Subsequent to 
physical examination of the Veteran's left shoulder, she was 
diagnosed with left shoulder strain.  

The examiner, in February 2006, opined that the Veteran's 
left shoulder strain and bilateral knee strain were not due 
to military service.  The examiner noted that she reviewed 
the Veteran's claims file and reasoned that there was no 
evidence of a relationship between the Veteran's current left 
shoulder strain and bilateral knee strain and her period of 
service because her service treatment records, including her 
retirement physical examination, are silent for any symptoms, 
findings, or problems as to her left shoulder or bilateral 
knees.  Here, the medical opinion by the VA examiner is 
credible because it is based on a thorough review of the file 
and available treatment records and the examiner offered a 
reasonable medical basis for her conclusions.  Absent 
credible evidence to the contrary, the Board is not in a 
position to further question the results of this 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

As discussed above, the Veteran has not asserted a theory on 
which to base entitlement to service connection for bilateral 
knee strain.  The Veteran has, however, asserted that she is 
entitled to service connection for her left shoulder strain 
because such is related to her lifting patients during 
service.  The Board notes here that the Veteran is not 
competent or qualified, as a layperson, to render an opinion 
concerning medical causation.  See Barr, supra; Layno, supra; 
Espiritu, supra.  Specifically, where the determinative issue 
is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue. See Jones, supra; Espiritu, 
supra.  In this regard, the Veteran, as a layperson, lacks 
the competency to opine on the etiological cause of her left 
shoulder strain or bilateral knee strain.  The Board notes 
that the Veteran served as a flight nurse and nurse 
administrator during service, however; she has not asserted 
that she has the specialized medical knowledge, training, or 
experience, to opine as to the etiological cause of her 
claimed disabilities.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence of complaint, 
treatment, or diagnosis of a left shoulder or bilateral knee 
condition during the Veteran's period of service.  There is 
no competent evidence establishing a medical nexus between 
military service and the Veteran's left shoulder strain or 
bilateral knee strain.  Thus, service connection for the same 
on a direct basis is not warranted.  Also, the Veteran is not 
entitled to service connection on a presumptive basis because 
she has not been diagnosed with arthritis, or any other 
presumptive condition, of the left shoulder or bilateral 
knees.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's left shoulder strain and bilateral knee 
strain first manifested many years after her period of 
service and are not related to her service or to any incident 
therein.  The Board finds that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for left shoulder strain and bilateral knee 
strain, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left shoulder strain, claimed as left 
shoulder arthritis, is denied.

Service connection for bilateral knee strain, claimed as 
bilateral knee arthritis, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


